Citation Nr: 9933779	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  95-16 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left kidney 
disability, to include as secondary to the service-connected 
anxiety reaction.  

2.  Entitlement to service connection for a prostate 
disability, to include as secondary to the service-connected 
anxiety reaction.  

3.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected anxiety 
reaction.  

4.  Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 50 percent disabling.  

5.  The propriety of the initial 10 percent rating for 
ectopic dermatitis. 





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1958 to 
March 1961 and from May 1961 to April 1963.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claim 
seeking entitlement to an increased rating for an anxiety 
reaction from 30 percent disabling.  By a decision dated 
March 1996, a hearing officer granted the veteran an 
increased rating for his anxiety reaction to 50 percent 
disabling.  The veteran continued his appeal.  

The appeal also arises from a June 1996 rating decision which 
denied entitlement to service connection for a cyst on the 
left kidney secondary to anxiety reaction, denied entitlement 
to service connection for an enlarged prostate secondary to 
anxiety reaction, and denied entitlement to service 
connection for hypertension secondary to anxiety reaction, 
and granted entitlement to service connection for ectopic 
dermatitis secondary to anxiety reaction and assigned a 
noncompensable rating.  By an adjudicative decision dated 
December 1997, the RO increased the veteran's rating for 
ectopic dermatitis to 10 percent disabling.  The veteran 
continued his appeal.  

The veteran's claim was initially before the Board in August 
1998, at which time it was remanded for additional 
development.  

The veteran's claim for an increased rating for anxiety 
reaction from 50 percent disabling will be addressed in the 
REMAND portion of this document.  


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence of 
plausible claims of service connection for a left kidney 
disability, a prostate disability, or hypertension, with 
consideration to include whether the disabilities were 
secondary to the service-connected anxiety reaction. 

2.  The veteran's anxiety reaction renders him demonstrably 
unable to obtain or retain substantially gainful employment.  

3.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran's 
ectopic dermatitis has not been productive of exudation or 
itching constant, extensive lesions, or marked disfigurement.








CONCLUSIONS OF LAW

1.  The veteran's claims of service connection for a left 
kidney disability, a prostate disability, and for 
hypertension, to include as secondary to a service-connected 
anxiety reaction, are not well grounded.  38 U.S.C.A. 
§ § 1110, 1131, 5107 (West 1991).

2.  The criteria for a total disability rating for 
generalized anxiety disorder have been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § § 4.132, Diagnostic 
Code 9400(1996); 4.130, Diagnostic Code 9400, (1998, 
effective November 7, 1996).  

3.  The requirements for a rating in excess of 10 percent for 
any point during the entire rating period for ectopic 
dermatitis are not met. 38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that at the veteran's enlistment 
examination in February 1958, his blood pressure was measured 
at 120/70.  At a physical examination in February 1961, the 
veteran's blood pressure was measured at 104/78.  On a report 
of medical history form from April 1961, the veteran placed a 
check in the no box in response to whether he either had or 
had ever had high blood pressure.  At a physical examination 
in April 1961, the veteran's blood pressure was measured at 
136/80.  In February 1961, the veteran's blood pressure was 
measured at 120/80.  At a physical examination in February 
1963, the veteran's blood pressure was measured at 120/70.  
The service medical records do not show treatment for the 
veteran's left kidney, prostate, or hypertension.  

Copies of private treatment records were submitted from 
October 1969 to November 1979.  In November 1979, the 
veteran's blood pressure was 134/102 and 150/100.  

Copies of hospitalization records from the Washington 
Hospital from June 1981 to August 1981.  The veteran's blood 
pressure in June 1981 was 140/90.  The veteran's blood 
pressure in August 1981 was 120/70.  

Copies of VA Medical Center treatment records from March 1982 
to July 1982 were submitted.  As part of a physical 
examination in March 1982, the veteran's prostate was 
evaluated as normal.  

The veteran underwent a physical examination in October 1982 
for the Bureau of Vocational Rehabilitation of Pennsylvania.  
The veteran's heart, abdomen, and genitalia were all 
evaluated as normal.  

The veteran submitted copies of VA Medical Center treatment 
records from June 1983 to September 1983.  The veteran's 
blood pressure in July 1983 was 130/90.  The veteran's blood 
pressure in September 1983 was 140/90.  The examiner's 
impression was hypertension - good control. 

The veteran underwent a VA examination in January 1985.  
Relevant diagnosis was hypertension.  

Copies of treatment records from the VA Medical Center at 
Highland Drive were submitted from February 1993 to February 
1996.  They show that the veteran was treated for high blood 
pressure during this time. 

Copies of VA Medical Center treatment records from 1993 to 
1998 show that the veteran received continued treatment for 
his anxiety disorder and panic attacks.  In addition to 
outpatient treatment, the veteran was also prescribed 
psychiatric medication.  

The veteran underwent a VA examination in October 1994.  The 
veteran reported working in a local post office from 1985 
until January 1993 when he left the job because of work 
related stress.  He felt that he was treated poorly on the 
job by managers, and indicated that supervisors were playing 
games, and that the union was of no help to him.  By January 
1993, the veteran was no longer able to function on the job 
and applied for worker's compensation.  He stated that he 
would return to work tomorrow if he could, but that he had 
great difficulties dealing with the post office in terms of 
the paperwork and the refusal to allow him to return to work.  
It was noted that the veteran had not been in outpatient 
treatment for more than 10 years, although he had a few 
visits at the VA for group therapy.  Diagnoses were 
generalized anxiety disorder, moderate in severity, currently 
in good remission, and mixed personality disorder with 
passive dependent, avoidance, and semi-paranoidal features.  
The examiner commented that the veteran's psychiatric 
disability presented him with periodic definite impairments 
in social and occupational ability.  

Copies of treatment records from the VA Medical Center at 
University Drive were submitted from January 1994 to August 
1996.  They show that the veteran was seen for hypertension 
during this time period.  In December 1994, the veteran was 
seen for his hypertension and a rash on his arms.  The 
veteran was seen on December 21, 1994 at the dermatology 
clinic.  Examination revealed crusty, firm papules on the 
arms and neck.  Impression was prurigo nodularis.  The 
veteran underwent a needle biopsy of his prostate in January 
1995.  Diagnoses were chronic inflammation, severe, and 
benign prostatic hyperplasia with focal squamous metaplasia.  
In April 1995, the examiner noted that the veteran had 
hypertension and possible nephrolithiasis.  On August 7, 
1995, the examiner indicated that the veteran's hypertension 
and anxiety were related to hypertension medications. 

Copies of treatment records from the VA Medical Center at 
Highland Drive were submitted from February 1996 to November 
1996.  The veteran had an ultrasound of his kidneys done in 
November 1996.  Diagnoses were simple cyst in both kidneys, 
otherwise normal appearing kidneys, and no evidence of 
hydronephrosis.  

The veteran was afforded a hearing before the RO in February 
1996, a transcript of which has been associated with the 
claims folder.  Most of the veteran's testimony was about his 
psychiatric disability. The veteran stated that he had 
anxiety medication, but that he rarely used it.  The veteran 
stated that he had not worked since January 1993 because of 
his anxiety.  He testified that he felt harassed at his job 
at the Post Office.  He stated that they told him that he had 
to sit a certain way, but was unable to do so because of his 
ankle.  The veteran testified that he was seeing a therapist 
at the VA Medical Center at Highland Drive. 

The veteran underwent a VA psychiatric examination in 
February 1996.  The veteran stated that his condition had 
worsened since his last examination.  The veteran stated that 
since November 1995, he reported having panic attacks several 
times per week.  The veteran stated that his panic attacks 
worsened after he was seen briefly for an interview that got 
his hopes up about returning to work, but which resulted in 
him being denied.  He admitted that the pressure of his last 
job assignment at the Post Office was too much for him.  He 
admitted that a brief attempt to work last summer was too 
stressful him due to his anxiety attacks.  

The examiner stated that in his opinion within a reasonable 
degree of scientific professional certainty the veteran 
suffered from panic disorder, moderate degree of severity, 
and mixed personality disorder.  The examiner commented that 
the veteran's panic disorder presented him with definite 
impairment in social and occupational adaptability.  The 
examiner commented that the veteran's highest level of 
functioning was 60, and that his current level of functioning 
was 50.  

A report was submitted from April 1996 from the Pennsylvania 
Office of Vocational Rehabilitation.  It was noted that the 
veteran reapplied for vocational rehabilitation benefits in 
February 1993, stating that his emotional state was 
interfering with his ability to work.  It was noted that he 
was on medical leave of absence at that time, and 
subsequently attempted to return to work at the Post Office, 
but was apparently terminated for reasons that were not 
understood.  It was noted that the veteran's primary obstacle 
was his emotional instability.  The rehabilitation supervisor 
opined that the veteran was very severely impaired from a 
vocational rehabilitation perspective, to the extent that 
sustained competitive employment was unlikely.  

The veteran was afforded a VA examination in April 1996.  The 
veteran's blood pressure while sitting was 170/100, 160/90 
while recumbent, and 150/100 while standing.  Examination of 
the skin showed maculopapular vesicular eruption in both arms 
and forearms which could be compatible with ectopic 
dermatitis.  The examiner noted that the veteran was being 
treated with topical steroids preparation, and complained of 
considerable itching.  The examiner diagnosed the veteran 
with history of cystitis and prostatitis, occasionally 
symptomatic, and essential hypertension, under treatment, not 
well controlled, and atopic dermatitis, under treatment, 
symptomatic.  The examiner stated that the veteran was 
service connected for a condition diagnosed as a neurosis.  
The examiner stated that this condition certainly justified 
his atopic dermatitis, but not his hypertension or history of 
prostatitis.  The examiner indicated that the veteran's 
records should be obtained from the "Gold Team."  

Copies of treatment records from the VA Medical Center at 
Highland Drive were submitted from May 1996 to February 1997.  
When seen in February 1997, the veteran stated that he had an 
enlarged prostate, a biopsy of the prostate, and two bladder 
infections.  

Copies of treatment records from the VA Medical Center at 
University Drive were submitted from May 1996 to January 
1997.  The veteran was seen for hypertension during this time 
period.  In September 1996, an examiner noted that the 
veteran's nephrolithiasis was stable.  The veteran was seen 
for his skin in September 1996.  The examiner noted that the 
veteran had "stuck on papules" on his left nose and left 
forearm that were tan in color and that he had multiple 
excoriated areas on the right arm and legs, but that he did 
not have any lesions suspicious for malignancy.  The 
examiner's assessment was sebaceous "K"s on the arm and 
nose and eczema.  The examiner noted that no treatment was 
needed.  When the veteran was seen in October 1996, relevant 
diagnoses were urinary tract infection, right back pain of 
questionable etiology, and hypertension.  The examiner noted 
that he convinced the veteran to go back on his medication 
for his hypertension.  When the veteran was seen in December 
1996, it was noted that ultrasonagraphy of the kidneys showed 
simple cysts bilaterally.  Relevant diagnoses were 
hypertension, nephrolithiasis -none, and neurodermatitis - 
stable. 

The veteran submitted a list of doctors he was seeing and 
medication he was receiving for his skin and blood pressures.  
Such list was received in January 1997.  

The veteran was afforded a hearing before the RO in January 
1997, a transcript of which has been associated with the 
claims folder.  The veteran stated that nobody had told him 
that his enlarged prostate was due to his anxiety.  However, 
he also stated that Dr. M. P. at the University Drive VA 
Medical Center told him that his conditions were secondary to 
his anxiety.  He stated that a Dr. Nadu at Highland Drive had 
told him that his prostate problem was from his hypertension.  
The veteran stated that he was being treated at the VA 
Medical Center in Oakland for his skin.  He indicated that he 
was using Hydrocort for his skin.  The veteran testified that 
if he gave blood his skin problem improved.  The veteran's 
representative testified that the veteran's skin condition 
started as a red blotch, moved to something with a crust on 
it, and then when the crust fell off, it went to a bleeding 
blotch, and then reverted back to a red spot on the veteran's 
arm.  The veteran testified that if he itched his spots they 
spread and that his condition was worse in the summer time.  
He stated that he received all his treatment for his skin 
condition at the VA Medical Center.  He stated that he had 
kept his anxiety under control as far as medication and 
stated that the last time he worked was in January 1993 at 
the Post Office.

In May 1998, the Social Security Administration (SSA) 
determined that the veteran was entitled to disability 
benefits because of his anxiety and personality related 
disorders.  No mention was made of any other disorder.  The 
SSA determined that the veteran had been unable to work since 
January 1, 1993 (when he left the Post Office), at which time 
he suffered an exacerbation.  

Dr. L. W. submitted a letter dated June 1998.  The veteran 
stated that he lost his job at the Post Office in 1994, and 
that since then, he had continued intermittently anxious, 
with difficulty managing more than minimal stress, with 
shaking episodes.  It was noted that the veteran held an 
office in the American Legion, but intended to resign from 
that position at the end of the year.  It was noted that he 
was taking psychiatric medication.  The examiner's diagnosis 
was generalized anxiety disorder.  He commented that it was 
his opinion with a reasonable degree of medical certainty 
that the veteran was unable to return to his usual employment 
at the Post Office.  

Copies of VA Medical Center treatment reports were submitted 
from 1997 and 1998.  In August 1998, the examiner's 
assessment was hypertension, nephrolithiasis, and 
neurodermatitis.  The examiner commented that the veteran's 
blood pressure was in adequate control and that his 
nephrolithiasis was not currently a problem, and that his 
neurodermatitis was not currently bothering him.  The veteran 
was diagnosed with hypertension during other treatment 
visits.  

The veteran underwent a VA psychiatric examination in 
November 1998.  It was noted that the veteran continued to 
receive therapy at the VA Medical Center.  The veteran stated 
that he left the Post Office in 1993 in large part due to 
panic attacks.  It was noted that he received compensation 
when he left the Post Office.  It was noted that he used to 
serve as second vice-commander at the Washington County 
American Legion, but that this proved too stressful for him, 
so he had to resign.  The veteran stated that he felt some 
level of anxiety on a daily basis.  The examiner commented 
that the veteran appeared to have difficulty adapting to 
stressful circumstances; it was noted that he had recently 
quit the American Legion because he was unable to cope with 
the stress.  Diagnostic impressions were panic disorder 
without agoraphobia.  The veteran's GAF score was estimated 
to be 55 in the past year.  The examiner commented that the 
veteran appeared to experience some level of anxiety on a 
daily basis.

The veteran underwent a VA genitourinary examination in 
November 1998.  Diagnoses were left renal cysts, 
asymptomatic, not related to anxiety disorder, and benign 
prostatic hypertrophy and chronic prostatitis, asymptomatic 
at present, and not related to anxiety disorder.  

The veteran underwent a VA examination for hypertension in 
November 1998.  Diagnosis was hypertension, renal cysts, and 
anxiety.  

The veteran underwent a VA dermatological examination in 
November 1998.  Examination showed several ill-defined 
hyperkeratotic scaling plaques on the bilateral forearms.  
Diagnosis was lichen simplex chronicus.  

In January 1999, the examiner who conducted the veteran's 
November 1998 hypertension examination prepared an addendum 
to his report.  The examiner commented that the veteran had 
essential hypertension, but that it was in no way related to 
the veteran's anxiety.  

The veteran underwent a VA dermatological examination in 
January 1999.  The veteran stated that the lesions were 
actually under pretty good control and were worse in the 
summer.  The veteran described pruritus and admitted to 
scratching them to the point of crusting and bleeding.  
Examination showed that on the upper and lower arms 
bilaterally there were several (greater than 4 but less than 
12) papules and nodules with excoriation, crusting and 
erosions.  He also had a few pink, slightly raised scars on 
the forearms, right greater than left.  Each of these was 
smaller than 1 cm. in diameter.  He did not have lesions on 
his chest, torso, back or lower extremities.  He had 2 skin 
graft sites which were hyperpigmented but well healed with 
slight xerosis.  

Diagnosis was prurigo nodularis.  The examiner commented that 
this meant that the lesions were secondary to scratching and 
most likely and underlying anxiety disorder.  The examiner 
commented that the lesions and scars that the veteran had 
were fairly minimal and were not disfiguring.  The examiner 
stated that the veteran had itching, but that it was not 
constant.  The examiner commented that the veteran did not 
have significant sloughing of his skin or signs of infection.  
The examiner commented that there was no significant active 
ulcer or significant scarring.  


Analysis

Entitlement to service connection for a left kidney 
disability, a prostate disability, and for hypertension.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § § 1110, 
1131 (West 1991) 38 C.F.R. § 3.303 (1999).  Certain chronic 
disabilities, such as cardiovascular-renal disease (to 
include hypertension), may also be service-connected if they 
become manifest to a degree of 10 percent within one year 
following separation from active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Additionally, a disability which is proximately due 
to, or results from, another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a) (1999).

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereainafter "the Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Hypertensive vascular disease, or essential arterial 
hypertension will be considered 10 percent disabling when 
diastolic pressure is predominantly 100 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997).  

Hypertensive vascular disease, including hypertension and 
isolated systolic hypertension, will be considered 10 percent 
disabling when diastolic pressure is predominately 100 or 
more, or; systolic pressure is predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control. 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999).

There is no question that the veteran currently suffers from 
disorders affecting his left kidney and prostate, as well as 
from hypertension.  At the veteran's VA genitourinary 
examination in November 1998, the examiner diagnosed the 
veteran with left renal cysts, as well as benign prostatic 
hypertrophy and chronic prostatitis.  At the veteran's VA 
examination for hypertension in November 1998, the examiner 
diagnosed the veteran with hypertension and renal cysts.  

The veteran's assertion is that his current left kidney and 
prostate disorders and hypertension are related to his 
service-connected anxiety reaction.  Even though his 
contention is for service connection on a secondary basis, 
his claim must also be considered on the basis of direct 
service connection.  

Regarding the veteran's claims for service connection for a 
left kidney disability, a prostate disability, and for 
hypertension on a direct basis, he does not contend that he 
developed either his left kidney disorder, his prostate 
disorder, or his hypertension during service, nor does the 
medical evidence show that he received treatment for any of 
those disorders in service or within one year of leaving 
service.  As the claims file does not include lay or medical 
evidence of incurrence of a left kidney disorder, a prostate 
disorder, or hypertension during service, one of the three 
elements for a well grounded claim is missing when the 
veteran's claims are considered on a direct basis.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

Regarding the veteran's claims for service connection for a 
left kidney disability, a prostate disability, and for 
hypertension on a secondary basis, as a layperson, the 
veteran is not competent to provide evidence that requires 
medical knowledge, such as linking his current disorders 
(left kidney and prostate disorders and hypertension) to his 
service-connected anxiety reaction. Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

The veteran testified at his hearing in January 1997 that a 
Dr. M. P. at the University Drive VA Medical Center had told 
him that his conditions were secondary to his anxiety.  If 
such opinion existed, it would certainly be enough to well-
ground the veteran's claim.  However, the extensive VA 
treatment records from the University Drive VA Medical Center 
do not show such a nexus opinion.  The other treatment 
records in the claims file also do not show such a nexus 
opinion.  

In fact, the VA examiner who conducted the veteran's 
examination in November 1998 commented that the veteran's 
left renal cysts and benign prostatic hypertrophy and chronic 
prostatitis were not related to his anxiety disorder.  
Similarly, the examiner who conducted the veteran's VA 
November 1998 hypertension examination stated in a January 
1999 addendum that the veteran's hypertension was in no way 
related to the veteran's anxiety.  

As the determinative issue in this case (whether the 
veteran's left kidney and prostate disorders and hypertension 
are related to his anxiety reaction) involves a question of 
medical causation, and competent medical evidence relating 
the left kidney and prostate disorders and hypertension to 
the anxiety disorder has not been submitted, the veteran's 
claims are not plausible. Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Accordingly, the veteran's claims for service connection for 
a left kidney disability, a prostate disability, and 
hypertension are not well grounded when considered on either 
a direct or secondary basis.  In the absence of well grounded 
claims, the appeals for service connection for a left kidney 
disability, a prostate disability, and hypertension, to 
include as secondary to the service-connected anxiety 
reaction, must be denied.  Edenfield v. Brown, 8 Vet.App. 384 
(1995).

Where a claim is not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete an application for a claim.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veteran Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).

Regarding the veteran's claims for entitlement to service 
connection for a left kidney disability, a prostate 
disability, and hypertension, to include as secondary to the 
service-connected anxiety disorder, the RO has associated 
with the claims folder all the available medical records for 
consideration.  Although the evidence shows that the SSA 
awarded the veteran disability benefits in May 1998, the 
evidence shows that the veteran was awarded disability 
benefits for his psychiatric disability, not for his left 
kidney or prostate disorders or his hypertension.  
Accordingly, it would not serve any purpose to remand the 
veteran's claims for service connection for a left kidney 
disability, a prostate disability, and hypertension, in order 
to obtain the medical records that the SSA considered in 
their determination.  Therefore, under the circumstances of 
this case, the VA has not been put on notice that relevant 
evidence exists, or could be obtained, which, if true, would 
make the veteran's claims "plausible."  Robinette, 8 
Vet.App. at 80.

Also, the RO fulfilled its obligation under section 5103(a) 
in the statement of the case which informed the veteran of 
the reasons for the denial of his claims.  Furthermore, by 
this decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claims well grounded.


Entitlement to an increased rating  for anxiety reaction, 
currently evaluated as 50 percent disabling.  

The Board finds the veteran's claim for increased 
compensation is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has held that, when a veteran 
claims a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran has had examinations and been rated under both 
sets of applicable rating criteria for psychiatric 
disabilities.  He has been rated under the new general rating 
formula for mental disorders, to include generalized anxiety 
disorders, effective November 7, 1996 and under the old 
general rating formula for psychoneurotic disorders, to 
include generalized anxiety disorders, in effect prior to 
November 7, 1996.  His disability was determined to be 70 
percent disabling under both sets of diagnostic criteria.  
Therefore, the RO has considered all of the criteria 
applicable to the veteran's claim.  Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).

The new general rating formula for mental disorders to 
include generalized anxiety disorders, under 38 C.F.R. 
§ 4.130, Diagnostic Code 9400, effective November 7, 1996, 
are as follows:

A 100 percent disability rating is in order when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The general rating formula for psychoneurotic disorders, to 
include generalized anxiety disorders, under 38 C.F.R. 
§ 4.132, Diagnostic Code 9400, in effect prior to November 7, 
1996, were as follows:

A 100 percent disability rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  

A 70 percent disability rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

A 50 percent disability rating is assigned when the ability 
to establish or maintain effective and wholesome 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

The Court has held that if any one of the three independent 
criteria contained in Diagnostic Code 9411 in effect prior to 
November 7, 1996, is met, a 100 schedular evaluation is 
required under that code.  Johnson v. Brown, 7 Vet. App. 95, 
99 (1994).

As noted above, a total schedular rating is warranted for 
generalized anxiety disorder if the veteran is demonstrably 
unable to obtain or maintain employment, a total schedular 
rating is warranted.  As will be explained below, the 
evidence shows that the veteran is demonstrably unable to 
obtain or maintain employment because of his anxiety 
reaction, and is therefore entitled to a total schedular 
rating (100 percent) under the old diagnostic criteria.  

The evidence shows that the veteran is currently unemployed, 
that he receives psychiatric outpatient treatment at the VA 
Medical Center, and that he has been repeatedly diagnosed 
with generalized anxiety disorder and panic disorder.  
Although the record shows that the veteran made a brief 
attempt to work in 1995 (reported at his VA psychiatric 
examination in February 1996), it shows that he has not 
worked on a regular basis since early 1993, when he left the 
Post Office.  

The record also shows that in May 1998 the SSA determined 
that the veteran was entitled to disability benefits because 
of his psychiatric disorder.  In April 1996, the Pennsylvania 
Office of Vocational Rehabilitation opined that the veteran 
was very severely impaired from a vocational rehabilitation 
perspective, to the extent that sustained competitive 
employment was unlikely, and that his primary obstacle was 
emotional instability.  Also, in a June 1998 letter, a 
private doctor, Dr. L. W., diagnosed the veteran with 
generalized anxiety disorder, and commented that the veteran 
would be unable to return to his usual employment at the Post 
Office. 

In light of the opinions from the SSA, the Pennsylvania 
Office of Vocational Rehabilitation, and Dr. L. W., regarding 
the veteran's unlikely ability to return to work due to his 
psychiatric disorder, and the corroborating evidence showing 
that the veteran has not worked since early 1993, the 
evidence shows that the veteran is demonstrably unable to 
obtain or maintain employment.  Therefore, the preponderance 
of the evidence shows that the veteran has met the criteria 
for a total schedular (100) percent rating for anxiety 
reaction under the old diagnostic criteria.  


The propriety of the initial 10 percent rating for ectopic 
dermatitis.  

The veteran claims that the 10 percent initial rating 
assigned for his ectopic dermatitis was not proper.  This 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial 10 percent rating assigned 
following the grant of service connection for his ectopic 
dermatitis.  Therefore, all of the evidence following the 
grant of service connection (not just the evidence showing 
the present level of disability) must be considered in 
evaluating the veteran's claim.  The RO did consider all of 
the evidence following the grant of service connection, so 
the veteran's claim is in appropriate appellate status.  

When eczema is present with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant, then a 50 percent 
rating is warranted.  When eczema is present with exudation 
or itching constant, extensive lesions, or marked 
disfigurement, then a 30 percent rating is warranted.  When 
eczema is present with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area, then a 10 
percent rating is warranted.   38 C.F.R. § 4.118, Diagnostic 
Code 7806 (1999).

When there is a question as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  (1999).

There is no question that the veteran's skin condition is 
disabling to him.  The evidence shows that he takes 
medication for his skin.  The question that must be addressed 
is whether it is disabling to the degree that a 30 percent 
rating should have been initially assigned for his condition.  
For the veteran to have been assigned an initial 30 percent 
rating, the evidence must show that the veteran had exudation 
or itching constant, extensive lesions, or marked 
disfigurement at any point from the effective date of the 
grant of service connection to the present.  

The evidence does not show that the veteran's skin disability 
was markedly disfiguring or that he had extensive lesions at 
any point during the initial rating period.  At the veteran's 
January 1999 VA examination (his most recent exam), the 
examiner commented that the veteran's had several papules and 
nodules with excoriation, crusting and erosions, along with a 
few pink, slightly raised scars on the forearms.  The 
examiner specifically commented that the lesions and scars 
that the veteran had were fairly minimal and were not 
disfiguring, and that there was no significant active ulcer 
or significant scarring.  The veteran himself stated that the 
lesions were under pretty good control  

When the veteran was seen at the VA Medical Center in 
December 1994, he had crusty firm papules on the arm and 
neck.  At his VA examination in April 1996, examination of 
the skin showed maculopapular vesicular eruption in both arms 
and forearms.  When the veteran was seen in September 1996, 
it was noted that he had "stuck on papules" on his left 
forearm as well as multiple excoriated areas on the right arm 
and legs.  At the VA examination in November 1998, 
examination showed several ill-defined hyperkeratotic scaling 
plaques on the forearms.  Accordingly, while the evidence 
shows that the veteran has had a certain level of disability, 
it does not show that the veteran's skin disability was 
markedly disfiguring or that he had extensive lesions at any 
point during the initial rating period.  

The veteran can also be assigned a 30 percent initial rating 
if the evidence shows that his skin disorder was marked by 
exudation or itching constant at any point during the initial 
rating period.  Regarding exudation, the evidence does not 
show that the veteran had exudation at any point during the 
initial rating period. 

Regarding constant itching, there is no question that the 
veteran has had periods of itching, but the evidence does not 
show that the veteran's itching has been "constant."  The 
examiner at the veteran's January 1999 VA examination 
specifically commented that the veteran had itching, but that 
it was not constant.  At the veteran's January 1997 hearing 
before the RO, he testified that if he itched his spots they 
spread, and that his condition was worse in the summer time.  
It is true that the veteran complained of considerable 
itching at his April 1996 VA examination.  However, in light 
of his hearing testimony that his condition was worse in the 
summer and, especially in light of the examiner's finding in 
January 1999 that the veteran's itching was not constant, the 
totality of the evidence shows that the veteran's itching was 
not constant at any point from the effective date of the 
grant of service connection to the present. 

Based on the foregoing, the veteran's ectopic dermatitis was 
appropriately evaluated as 10 percent disabling for the 
entire period from the grant of service connection to the 
present.  38 C.F.R. § § 4.7, 4.118, Diagnostic Code 7806 
(1999).  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b). 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered a special VA examination to determine the severity of 
the veteran's skin disability.  The record is complete with 
records of prior medical history and rating decisions.  
Although the evidence shows that the SSA awarded the veteran 
disability benefits in May 1998, the evidence shows that the 
veteran was awarded disability benefits for his psychiatric 
disability, not for his skin disability.  Accordingly, it 
would not serve any purpose to remand the veteran's skin 
disability claim in order to obtain the medical records that 
the SSA considered in their determination.  Therefore, the RO 
and the Board have considered all the provisions of Parts 3 
and 4 that would reasonably apply in this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the preponderance of the evidence is 
against the veteran's claim.  Therefore, the initial 10 
percent rating assigned for the veteran's ectopic dermatitis 
was proper and the veteran's claim is denied. 


ORDER

Service connection for a left kidney disability, a prostate 
disability, and for hypertension, on a direct basis and as 
secondary to the service-connected anxiety reaction, are 
denied as not well-grounded. 

Entitlement to a total schedular rating (100 percent) for 
anxiety reaction is granted.  

The initial 10 percent rating for ectopic dermatitis was 
proper and is maintained.









		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







